DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “partition wall 41”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2016/0338223).
Regarding claim 1, Tsai discloses a cooler (refer to Fig. 5) comprising:
a cold plate (10) to absorb heat from a heat source (H) into coolant (refer to the flowing arrows as can be seen from Fig. 5);
a housing (M) filled with the coolant and located on an upper side of the cold plate in a first direction (vertically ↑); and
a partition (2, 3) located on a lower side in the housing; wherein the housing includes: 
an inflow port (41) through which the coolant flows into the housing; and
an outflow port (42) through which the coolant flows out of the housing; 
the inflow port (41) and the outflow port (42) are provided on one side in a second direction (→) perpendicular or substantially perpendicular to the first direction (↑); 
the cold plate (10) includes a first plate chamber and a second plate chamber (refer to Fig. 5 below) in which the coolant flows between the cold plate and the partition (refer to Fig. 5);
the partition includes a first through hole (201) communicating with the first plate chamber (refer to Fig. 5, wherein coolant that has flown through the first plate chamber, further flows through the first through hole 201); 
the first plate chamber (refer to Fig. 5 below) is farthest from the inflow port (41) to another side in the second direction; and 
the housing includes a communication flow path (R4) allowing the inflow port (41) to communicate with the first through-hole (201). 


    PNG
    media_image1.png
    398
    624
    media_image1.png
    Greyscale


Regarding claim 2, Tsai meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsai discloses wherein the housing includes a tank chamber (refer to annotated Fig. 5 above);
the second plate chamber (refer to annotated Fig. 5 above) is located on a lower side in the first direction of the tank chamber (refer to annotated Fig. 5 above);
the partition includes a second through-hole (302) allowing the first plate chamber to communicate with the tank chamber (refer to annotated Fig. 5 above);
the inflow port (41), the communication flow path (R4), the first plate chamber, the tank chamber, the second plate chamber, and the outflow port (42) communicate with each other in this order (refer to annotated Fig. 5 above); and 
the communication flow path (R4) bypasses the tank chamber (refer to Fig. 5, wherein flow from the communication flow path R4 enters the first plate chamber instead of the tank chamber) and extends from the one side to the another side in the second direction (refer to Figs. 4-5).

Regarding claim 6, Tsai meets the claim limitations as disclosed above in the rejection of claim 2. Further, Tsai discloses a pump (5) to circulate the coolant; wherein
the housing includes a pump chamber (refer to the area where the pump is located as can be seen from Figs. 4-5) in which the pump is provided;
the pump chamber is provided on the one side in the second direction with respect to the tank chamber (refer to annotated Fig. 5 above); and
the pump chamber is between (i) the first plate chamber and the second plate chamber (refer to the lower portion of the chamber as can be seen below from Fig. 4) and (ii) the outflow port (42), to communicate with the first and second plate chambers, and the outflow port (refer to Figs. 4-5).


    PNG
    media_image2.png
    412
    567
    media_image2.png
    Greyscale


Regarding claim 7, Tsai meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsai discloses wherein the housing opens on a lower side in the first direction (refer to Figs. 4-5, wherein the housing opens on a lower side in the first direction giving space for the chamber and fins 11);
the partition (2, 3) is separate from the housing (in the instant case, the partition is not part of the housing cover 4), and is located in an opening of the housing (refer to Figs. 4-5);
the partition (2,3) includes a partition wall (refer to Fig. 4 below) extending downward in the first direction and being in contact with the cold plate (10); and
the partition wall (refer to Fig. 4 below) defines each of the first plate chamber and the second plate chamber (defines a side of said chambers as can be seen from Fig. 4 below).


    PNG
    media_image3.png
    284
    566
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763